Case 5:21-cv-00081-JWH-SP Document 12 Filed 03/08/21 Page 1 of 2 Page ID #:41



  1 Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
    MANNING LAW, APC
  2 20062 S.W. Birch St., Suite 200
  3 Newport Beach, CA 92660
    Office: (949) 200-8755
  4 DisabilityRights@manninglawoffice.com
  5
    Attorneys for Plaintiff
  6 JAMES RUTHERFORD
  7
                          UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9
 10                                         Case No.: 5:21-cv-00081-JWH-SP
 11     JAMES RUTHERFORD, an                Hon. John W. Holcomb
 12    individual,
 13                                         NOTICE OF SETTLEMENT
       Plaintiff,                           AND REQUEST TO VACATE
 14                                         ALL CURRENTLY SET DATES
       v.
 15
                                            Complaint Filed: January 15, 2021
 16    MACHO POLLO INC., a
       California corporation;              Trial Date: None Set
 17
       ESTHER ZIYOUN KIM,
 18    individually and as trustee of
       THE ESTHER ZIYOUN KIM
 19
       LIVING TRUST, U/A
 20    DATED JUNE 18, 2019; and
       DOES 1-10, inclusive,
 21
 22    Defendants.
 23
 24
 25
 26
 27
 28


                                   NOTICE OF SETTLEMENT
Case 5:21-cv-00081-JWH-SP Document 12 Filed 03/08/21 Page 2 of 2 Page ID #:42



  1        The Plaintiff hereby notifies the Court that a global settlement has been
  2 reached in the above-captioned case and the Parties would like to avoid any
  3 additional expense, and to further the interests of judicial economy.
  4        The plaintiff, therefore, applies to this Honorable Court to vacate all currently
  5 set dates with the expectation that the Voluntary Dismissal with prejudice, as to all
  6 parties, will be filed within 45 days.
  7
  8
  9 Dated: March 8, 2021                           MANNING LAW, APC
 10
 11                                          By:   /s/ Joseph R. Manning, Jr. Esq.
                                                   Joseph R. Manning, Jr., Esq.
 12                                                Attorneys for Plaintiff
 13                                                James Rutherford

 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                    NOTICE OF SETTLEMENT
